 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) dated as of November 8, 2016, but
effective as of July 14, 2016 (the “Effective Date”), by and between Wizard
World, Inc., a Delaware corporation with offices at 662 N. Sepulveda Blvd.,
Suite 300, Los Angeles, CA 90049 (the “Company”), and Randall S. Malinoff, an
individual and resident of the State of California with an address at 25262
Prado De La Puma, Calabasas, CA 91302 ( “Executive” and, together with the
Company, the “Parties” and each, a “Party”).

 

RECITALS

 



WHEREAS, effective as of March 2, 2016, the Board appointed the Executive as the
Company’s interim Chief Operating Officer; and



 

WHEREAS, Executive has met each and every performance objective of the Company
and Executive possesses certain knowledge and skills relating to the Company’s
business that the Company wishes to retain for the development and success of
the Company’s business; and

 

WHEREAS, the Company wishes to continue to employ Executive, and Executive
wishes to be employed by the Company, on the terms and conditions contained
herein.

 

NOW, THEREFORE, in consideration of the premises set forth above and for other
good and valuable consideration mutually exchanged by the Parties, the receipt
and sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:

 

1. Employment. The Company hereby employs Executive, and Executive hereby
accepts employment, as Executive Vice President and Chief Operating Officer of
the Company, subject to the terms and conditions set forth in this Agreement.

 

2. Duties. As Executive Vice President and Chief Operating Officer, Executive
shall have such duties, responsibilities and authority as are commensurate and
consistent with his position and as are assigned to him by the Chief Executive
Officer of the Company and the Board. Such duties include, without limitation,
monitoring the day to day operation of the Company, establishing policies that
promote company culture and vision, assisting the Company in formulating its
future direction and supporting initiatives, and implementing strategic business
plans. Executive shall devote his full business time and efforts to the
performance of his duties hereunder, unless otherwise explicitly authorized by
the Board. The services to be provided by Executive will be performed in Los
Angeles, California. Notwithstanding the foregoing, the expenditure of
reasonable amounts of time by Executive for the making of passive personal
investments, the conduct of private business affairs and charitable activities
shall be allowed, provided that such activities do not materially interfere with
the services required to be rendered to the Company hereunder and do not violate
the restrictive covenants set forth herein.



 

3. Term of Employment. Commencing on the Effective Date, the term of Executive’s
employment hereunder, unless sooner terminated as provided herein, is for a
period of two (2) years from the Effective Date, ending on July 14, 2018 (the
“Initial Term”). The term of this Agreement shall automatically be extended for
additional terms of one (1) year each (each a “Renewal Term”), unless either
Party gives prior written notice of non-renewal (“Non-Renewal Notice”) to the
other Party no later than sixty (60) days prior to the expiration of the then
current Term (as defined herein). For purposes of this Agreement, the Initial
Term and any Renewal Term are hereinafter collectively referred to as the
“Term.”

 

 1 

  

 

4. Compensation of Executive.

 

(a) Base Salary. Beginning on the Effective Date, the Company shall pay
Executive as compensation for his services hereunder, in equal installments paid
twice per month during the Term, a base salary of $18,750 per month for an
aggregate of $225,000 per year (the “Base Salary”), less such deductions as
shall be required to be withheld by applicable law and regulations.

 

(b) Annual Bonus. In addition to the Base Salary, provided that in the Board’s
determination Executive has performed the duties set forth in Section 2 hereof,
Executive may receive an annual bonus in an amount and under terms determined by
the Compensation Committee of the Board and approved by the Board in its sole
and absolute discretion.

 

(c) Equity. As additional consideration for entering into this Agreement,
Executive shall receive the following:

 

(i) 75,000 options to purchase shares of the Company’s common stock, such
options vesting November 8, 2016 and expiring on November 8, 2021, at an
exercise price of $0.50 per share;



 

(ii) 75,000 options to purchase shares of the Company’s common stock, such
options vesting on December 31, 2016 and expiring on November 8, 2021, at an
exercise price of $0.50 per share;

 

(iii) 75,000 options to purchase shares of the Company’s common stock, such
options vesting on March 31, 2017 and expiring on November 8, 2021, at an
exercise price of $0.55 per share;

 

(iv) 75,000 options to purchase shares of the Company’s common stock, such
options vesting on June 30, 2017 and expiring on November 8, 2021, at an
exercise price of $0.55 per share;

 

(v) 75,000 options to purchase shares of the Company’s common stock, such
options vesting on September 30, 2017 and expiring on November 8, 2021, at an
exercise price of $0.55 per share;

 

(vi) 75,000 options to purchase shares of the Company’s common stock, such
options vesting on December 31, 2017 and expiring on November 8, 2021, at an
exercise price of $0.60 per share; and

 

(vii) 75,000 options to purchase shares of the Company’s common stock, such
options vesting on March 31, 2018 and expiring on November 8, 2021, at an
exercise price of $0.60 per share.

 

 2 

  

 

(viii) 75,000 options to purchase shares of the Company’s common stock, such
options vesting on June 30, 2018 and expiring on November 8, 2021, at an
exercise price of $0.60 per share.

 

(d) Expenses. Upon Executive’s furnishing to the Chief Executive Officer
customary and reasonable documentary support (such as receipts or paid bills)
evidencing reasonable auditable, out-of-pocket expenses actually incurred or
paid by Executive in the course of his employment (including travel expenses),
and containing sufficient information to establish the amount, date, place and
essential character of the expenditure, the Company shall advance or reimburse
Executvive for such expenses in accordance with the Company’s policy for
reimbursement of expenses. For greater certainty, “reasonable” for purposes of
this provision with respect to airfare for travel greater than two hours shall
be deemed to be (i) a first class or other premium airline ticket when there are
only two (2) classes of tickets available for any given flight and (ii) a
business airline ticket when there are three (3) or more classes of tickets
available for any given flight.

 

(e) Benefits. Executive is entitled to participate in such pension, profit
sharing, group insurance, hospitalization, and group health (for Executive
andher immediate family) and benefit plans and all other benefits and plans,
including perquisites, if any, as the Company provides to its senior executives
(the “Benefit Plans”).

 

5. Termination.

 

(a) This Agreement and Executive’s employment hereunder shall terminate upon the
happening of any of the following events:

 

(i) upon Executive’s death;

 

(ii) upon Executive’s Total Disability;

 

(iii) upon the expiration of the Initial Term of this Agreement or any Renewal
Term thereof, if either Party has provided a timely Non-Renewal Notice;

 

(iv) at Executive’s option, in the event of an act by the Company constituting
“Good Reason” (as defined herein) for termination by Executive;

 

(v) at the Company’s option, in the event of an act by Executive constituting
“Cause” (as defined herein) for termination by the Company; or

 

(vi) upon Mutal Voluntary Termination (as defined herein) of Executive’s
employment with the Company.

 

(b) For purposes of this Agreement, Executive shall be deemed to be suffering
from a “Total Disability” if Executive is unable to engage in any substantial
gainful activity (i) by reason of any medically determinable physical or mental
impairment that can be expected to result in death, or last for a continuous
period of not less than 12 months; (ii) by reason of any medically determinable
physical or mental impairment that can be expected to result in death, or last
for continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Company; or (iii) determined to be totally
disabled by the Social Security Administration. Any question as to the existence
of a disability shall be determined by the written opinion of Executive’s
regularly attending physician (or his guardian) (or the Social Security
Administration, where applicable).

 

 3 

  

 

(c) For purposes of this Agreement, the term “Good Reason” means that Executive
has resigned due to (i) any material diminution in Executive’s authority, duties
or responsibilities (unless Executive has agreed to such diminution), except in
connection with the termination of his employment for disability, retirement,
Executive’s death, or by Executive other than for Good Reason; (ii) other than
as expressly set forth herein, any material diminution in Executive’s Base
Salary (unless Executive has agreed to such diminution); or (iii) any material
violation by the Company of its obligations under this Agreement. Prior to
Executive terminating his employment with the Company for Good Reason, Executive
must provide written notice to the Company within ninety (90) days following the
initial existence of such condition, that such Good Reason exists and setting
forth in detail the grounds Executive believes constitutes Good Reason. If the
Company does not cure the conditions constituting Good Reason within ninety (90)
days after receipt of written notice thereof from Executive, or if such
conditions are not capable of being cured in that time, a cure shall not have
been diligently initiated by the Company within the ninety (90) days, then
Executive’s employment shall be deemed terminated for Good Reason as of the date
of Executive’s notice to the Company.

 

(d) For purposes of this Agreement, the term “Cause” means termination by
Company of Executive’s employment (i) by reason of Executive’s willful
dishonesty towards, fraud upon, or deliberate injury or attempted injury to, the
Company, (ii) by reason of Executive’s material breach of this Agreement; (iii)
by reason of Executive’s gross negligence or intentional misconduct with respect
to the performance of Executive’s duties under this Agreement; (iv) or by reason
of Executive’s conviction of or entering of a guilty plea or a plea of no
contest with respect to (i) a felony, or (ii) any crime involving fraud, larceny
or embezzlement resulting in material harm to the Company by Executive,
provided, however, that no such termination will be deemed to be a termination
for Cause unless the Company has provided Executive with written notice of what
it reasonably believes are the grounds for any termination for Cause and
Executive fails to take appropriate remedial actions during the fourteen (14)
day period following receipt of such written notice.

 

(e) For the purposes of this agreement, the term “Mutual Voluntary Termination”
means termination of Executive’s employment with the Company contemplated
herein, upon the mutual agreement of the Company and Executive.

 

6. Effects of Termination or Change in Control

 

(a) Upon termination of Executive’s employment pursuant to Section 5(a)(i) or
(ii), in addition to the accrued but unpaid compensation and vacation pay
through the date of Executive’s death or Total Disability and any other benefits
accrued to him under any Benefit Plans outstanding at such time and the
reimbursement of documented, unreimbursed expenses incurred prior to such date,
Executive or his estate or beneficiaries, as applicable, shall be entitled to
the following severance benefits: (i) six (6) months’ Base Salary at the then
current rate, payable in a lump sum, less withholding of applicable taxes; (ii)
continued provision for a period of twelve (12) months following Executive’s
death of benefits under Benefit Plans extended from time to time by the Company
to its senior executives; and (iii) payment on a pro-rated basis of any bonus or
other payments earned in connection with any bonus plan to which Executive was a
participant as of the date of death or Total Disability.

 

 4 

  

 

(b) Upon termination of Executive’s employment pursuant to Section 5(a)(iii),
Executive shall be entitled to receive only the accrued but unpaid compensation
and vacation pay through the date of termination and any other benefits accrued
to him under any Benefit Plans outstanding at such time and the reimbursement of
documented, unreimbursed expenses incurred prior to such date.

 

(c) Upon termination of Executive’s employment pursuant to Section 5(a)(iv), in
addition to the accrued but unpaid compensation and vacation pay through the
date of termination and any other benefits accrued to him under any Benefit
Plans outstanding at such time and the reimbursement of documented, unreimbursed
expenses incurred prior to such date, Executive shall be entitled to the
following severance benefits: (i) the greater of twelve (12) months’ Base Salary
at the then current rate or the remainder of the Base Salary due under this
Agreement, to be paid in equal bi-weekly installments, less withholding of all
applicable taxes, at such times she would have received them if there was no
termination; (ii) continued provision for a period of twelve (12) months after
the date of termination of the benefits under Benefit Plans extended from time
to time by the Company to its senior executives; and (iii) payment on a
pro-rated basis of any bonus or other payments earned in connection with any
bonus plan to which Executive was a participant as of the date of Executive’s
termination of employment.

 

(d) Upon termination of Executive’s employment pursuant to Section 5(a)(v) or
(vi), the Company shall reimburse the documented, unreimbursed expenses incurred
prior to such date of termination and Executive shall be entitled to the
following severance benefits: accrued and unpaid Base Salary and vacation pay
through the date of termination, less withholding of applicable taxes. Executive
shall have any conversion rights available under the Company’s Benefit Plans and
as otherwise provided by law, including the Comprehensive Omnibus Budget
Reconciliation Act.

 

(e) Upon a Change in Control during the Term, all options issued to Executive
pursuant to Section 4(c) hereof shall be deemed fully vested as of the date of
the Change in Control. For purposes of this Agreement “Change in Control” means
the occurrence of any of the following events:

 

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power of the Company’s then outstanding voting
securities or fifty percent (50%) or more of the fair market value of the
Company;

 

(ii) Within a twelve month period, any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing thirty percent (30%) or more of the total
voting power of the Company’s then outstanding voting securities;



 

 5 

  



 

(iii) Within a twelve month period, less than a majority of the directors are
Incumbent Directors. For purposes of this Agreement, “Incumbent Directors” means
directors who (A) are directors of the Company as of the date hereof or (B) are
elected, or nominated for election, to the Board with the affirmative votes of a
majority of the Incumbent Directors at the time of such election or nomination;
or

 

(iv) The Company has sold all or substantially all of its assets to another
person or entity that is not a majority-owned subsidiary of the Company.

 

Notwithstanding the preceding, the above-listed events must satisfy the
requirements of Treasury Regulation Section 1.409A-3(i)(5) in order to be deemed
a Change in Control.

 

(f) Any payments required to be made under this Section 6 by the Company to
Executive shall continue to Executive’s beneficiaries in the event of his death
until paid in full.

 

7. Vacations. Executive shall be entitled to a vacation of three (3) weeks per
year, during which period his salary shall be paid in full. Executive shall take
his vacation at such time or times as Executive and the Company shall determine
is mutually convenient. Any vacation not taken in one (1) year shall not accrue,
provided that if vacation is not taken due to the Company’s business
necessities, up to two (2) weeks’ vacation may carry over to the subsequent
year.

 

8. Covenant Not To Disclose, Compete or Solicit. Upon execution of this
Agreement, Executive and the Company shall re-affirm and enter into that certain
Non-Disclosure, Non-Competition and Non-Solicitation Agreement in the form
attached hereto as Exhibit A (“Non-Disclosure, Non-Competition and
Non-Solicitation Agreement”).

 

9. Ownership of Materials.

 

(a) Any and all inventions, product, discoveries, improvements, processes,
formulae, manufacturing methods or techniques, designs or styles, software
applications, programs, shows, conventions, and characters (collectively,
“Creative Materials”) made, developed or created by Executive, alone or in
conjunction with others, during regular hours of work or otherwise, during the
term of Executive’s employment with the Company, or any of its parents,
subsidiaries, shall be promptly disclosed by Executive to the Company, shall be
assigned by Executive to the Company and shall be the Company’s exclusive
property.

 

(b) All copyrightable works comprising Creative Materials shall be considered
“works made for hire” as defined in the United States Copyright Act, whether
published or unpublished, and all rights, title, and interest to all such
copyrightable works shall be the exclusive property of the Company, and the
Company shall be deemed to be the author and owner of such copyrightable works.
Executive shall not distribute the copyrightable works.

 

 6 

  

 

(c) Executive will, upon the Company’s request and without additional
compensation, execute any documents necessary or advisable in the opinion of the
Company’s legal counsel to direct the issuance of intellectual property rights
to the Company with respect to Creative Materials that are to be the Company’s
exclusive property under this Section 9 or to vest in the Company title to the
Creative Materials; the expense of securing any intellectual property rights,
however, shall be borne by the Company.

 

(d) Executive will, upon the Company’s request and without additional
compensation, assist the Company procuring, maintaining, enforcing and defending
intellectual property rights and protection throughout the world in relation to
Creative Materials and the copyrightable works comprising Creative Materials. To
the extent not covered by the foregoing, the Company shall have the fully
paid-up and irrevocable right to use and disclose freely and for any purpose all
information and ideas disclosed by Executive to the Company in performing
Executive’s duties as set forth in Section 2 hereof.

 

10. Section 409A.

 

(a) Notwithstanding anything to the contrary contained in this Agreement, if at
the time of Executive’s separation from service within the meaning of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), the Company
determines that Executive is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit
that Executive becomes entitled to under this Agreement on account of
Executive’s separation from service would be considered deferred compensation
subject to the twenty percent (20%) additional tax imposed pursuant to Section
409A(a) of the Code as a result of the application of Section 409A(a)(2)(B)(i)
of the Code, such payment shall not be payable and such benefit shall not be
provided until the date that is the earlier of (i) six months and one day after
Executive’s separation from service, or (ii) Executive’s death (the “Six Month
Delay Rule”).

 

(b) For purposes of this Section 10, amounts payable under the Agreement should
not be considered a deferral of compensation subject to Section 409A to the
extent provided in Treasury Regulation Section 1.409A-1(b)(4) (i.e., short-term
deferrals), Treasury Regulation Section 1.409A-1(b)(9) (i.e., separation pay
plans, including the exception under subparagraph (iii)), and other applicable
provisions of Treasury Regulations Sections 1.409A-1 through A-6.

 

(c) To the extent that the Six Month Delay Rule applies to payments otherwise
payable on an installment basis, the first payment shall include a catch-up
payment covering amounts that would otherwise have been paid during the
six-month period but for the application of the Six Month Delay Rule, and the
balance of the installments shall be payable in accordance with their original
schedule.

 

(d) To the extent that the Six Month Delay Rule applies to the provision of
benefits (including, but not limited to, life insurance and medical insurance),
such benefit coverage shall nonetheless be provided to Executive during the
first six months following his separation from service (the “Six Month Period”),
provided that, during such Six-Month Period, Executive pays to the Company, on a
monthly basis in advance, an amount equal to the Monthly Cost (as defined below)
of such benefit coverage. The Company shall reimburse Executive for any such
payments made by Executive in a lump sum not later than thirty (30) days
following the sixth month anniversary of Executive’s separation from service.
For purposes of this subparagraph, “Monthly Cost” means the minimum dollar
amount which, if paid by Executive on a monthly basis in advance, results in
Executive not being required to recognize any federal income tax on receipt of
the benefit coverage during the Six Month Period.

 

 7 

  

 

(e) The Parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The Parties agree that this Agreement may be
amended, as reasonably requested by either Party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either Party.

 

(f) The Company makes no representation or warranty and shall have no liability
to Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

 

11. Insurance. The Company shall at all times during the Term obtain and
maintain directors and officers liability insurance policies covering Executive
in his capacity as an executive officer, which insurance shall include a
standard “tail” provision, in such amounts, and with such companies as shall be
approved by both Executive and the Board.

 

12. Indemnification Agreement. The Company and Executive shall enter into an
Indemnification Agreement in the form of Exhibit B hereto (the “Indemnification
Agreement”).

 

13. Miscellaneous.

 

(a) Neither Executive nor the Company may assign or delegate any of their
respective rights under this Agreement without the express written consent of
the other. This Agreement constitutes and embodies the full and complete
understanding and agreement of the Parties with respect to Executive’s
employment by the Company, supersedes all prior understandings and agreements,
whether oral or written, between Executive and the Company, and shall not be
amended, modified or changed except by an instrument in writing executed by the
Party to be charged. The invalidity or partial invalidity of one or more
provisions of this Agreement shall not invalidate any other provision of this
Agreement. No waiver by either Party of any provision or condition to be
performed shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same time or any prior or subsequent time.

 

(b) This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the Parties and their respective successors, heirs,
beneficiaries and permitted assigns.

 

(c) The headings contained in this Agreement are for convenience of reference
only and shall not affect in any way the meaning or interpretation of this
Agreement.

 

 8 

  

 

(d) All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when personally delivered, sent by registered or certified mail,
return receipt requested, postage prepaid, or by private overnight mail service
(e.g. Federal Express) to the Party at the address set forth above or to such
other address as either Party may hereafter give notice of in accordance with
the provisions hereof. Notices shall be deemed given on the sooner of the date
actually received or the third business day after sending.

 

(e) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of without reference to principles of conflicts of
laws and each of the Parties irrevocably consents to the jurisdiction and venue
of the federal and state courts located in the State of .

 

(f) This Agreement supersedes, replaces and merges all previous agreements and
discussions relating to the same or similar subject matters between Executive
and the Company with respect to the subject matter of this Agreement.

 

(g) This Agreement may be executed simultaneously in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one of
the same instrument. The Parties have executed this Agreement as of the date set
forth above.

 

[-signature page follows-]

 

 9 

  

 

IN WITNESS WHEREOF, the Parties have caused this Employment Agreement to be duly
executed as of the date first indicated above.

 

  THE COMPANY         WIZARD WORLD, INC.         By:

/s/ John D. Maatta

    John D. Maatta     President & Chief Executive Officer         EXECUTIVE    
   /s/ Randall S. Malinoff   Randall S. Malinoff

 

 S-1 

  

 

EXHIBIT A

NON-COMPETE, NON-SOLICITATION AND NON-DISCLOSURE AGREEMENT

 

See attached.

  

 Exhibit A 

  

 

NON-COMPETE, NON-SOLICITATION AND NON-DISCLOSURE AGREEMENT

 

THIS NON-COMPETE, NON-SOLICITATION AND NON-DISCLOSURE AGREEMENT (“Agreement”)
dated as of November 8, 2016, but effective as of July 14, 2016 (the “Effective
Date”) (the “Effective Date”), by and between Wizard World, Inc., a Delaware
corporation with a principal place of business at 662 N. Sepulveda Blvd., Suite
300, Los Angeles, CA 90049 (“Employer”), and Randall S. Malinoff, an individual
and resident of the State of California with an address at 25262 Prado De La
Puma, Calabasas, CA 91302 (“Employee” and together with Employer, the “Parties”
and each, a “Party”).

 

WITNESSETH:

 

WHEREAS, Employee and Employer are entering into that certain Employment
Agreement, dated as of the date of this Agreement;

 

WHEREAS, in connection with such employment, Employee has been and may be given
further access to, generate, or otherwise come into contact with certain
proprietary and/or confidential information of Employer or clients of Employer;
and

 

WHEREAS, Employee and Employer desire to prevent the dissemination, unauthorized
disclosure or misuse of such information.

 

NOW THEREFORE, the parties hereto mutually agree as follows:

 

1. Covenant Not to Solicit. During the period commencing on the Effective Date
and ending upon the termination of Employee’s employment for any reason,
Employee shall not, directly or indirectly, for Employee’s benefit or the
benefit of a third party, (i) induce or attempt to induce any employees of
Employer to leave the employ of Employer or diminish his or her relationship or
Employer or (ii) solicit the business of any client or customer of Employer, or
any client or customer that could reasonably be expected to be a client or
customer of Employer, during Employee’s period of employment with the Company.

 

2. Covenant Not to Compete. Except for the activities set forth in Schedule I
hereto and as a passive investor in less than five percent (5%) of the equity
securities of a publicly held company, during the period commencing on the date
hereof and ending upon the termination of Employee’s employment for any reason,
Employee shall not engage in, own or control an interest in, or act as
principal, director or officer of, or consultant to, any firm or corporation (i)
engaged in a venture or business substantially similar to that of Employer or
(ii) which is in direct or indirect competition with Employer within the United
States of America, its territories and possessions.

 

3. Proprietary Information.

 

(a) For purposes of this Agreement, “Proprietary Information” shall mean any
information belonging to the business of Employer that has not previously been
publicly released by duly authorized representatives of Employer and shall
include (but shall not be limited to) information encompassed in all proposals,
marketing and sales plans, financial information, costs, pricing information,
computer programs (including source code, object code, algorithms and models),
customer information, customer lists, and all methods, concepts, know-how or
ideas and confidential information belonging to Employer and Employer’s
customers or clients. Employee agrees to regard and preserve as confidential all
Proprietary Information whether Employee has such Proprietary Information in
Employee’s memory or in writing or other physical form.

 

 

 

 

(b) Notwithstanding the foregoing, “Proprietary Information” shall not include
information that (i) is disseminated to the public at no fault of Employee, (ii)
was obtained from a third party that did not have an obligation of
confidentiality to Employer, (iii) is already in the possession of Employee and
(iv) constitutes any information proposals, marketing and sales plans, financial
information, costs, pricing information, computer programs (including source
code, object code, algorithms and models), customer information, customer lists,
and all methods, concepts, know-how or ideas, created or generated by Employee
for which Employer has not been fully compensated.

 

(c) Employee will not, without written authority from Employer to do so,
directly or indirectly, disclose or use any Proprietary Information for
Employee’s benefit or purposes, nor disclose any Proprietary Information to
others, either during the term of Employee’s employment by Employer or
thereafter, except as required by the conditions of Employee’s employment by
Employer.

 

(d) No work or intellectual property created by Employee shall be deemed work
for hire and Employer shall only have the rights to such work or intellectual
property after fully compensating Employee for such work or intellectual
property.

 

4. Saving Provision. Employee expressly agrees that the covenants set forth in
this Agreement are being given to Employer in connection with the employment of
Employee by Employer and that such covenants are intended to protect Employer
against the competition by Employee, within the terms stated, to the fullest
extent deemed reasonable and permitted in law and equity. In the event that the
foregoing limitations upon the conduct of Employee are beyond those permitted by
law, such limitations, both as to time and geographical area, shall be, and be
deemed to be, reduced in scope and effect to the maximum extent permitted by
law.

 

5. Injunctive Relief. Employee acknowledges that (i) disclosure of any
Proprietary Information or breach of any of the non-competitive covenants or
agreements contained herein will give rise to irreparable injury to Employer or
clients of Employer that would be inadequately compensable in damages.
Accordingly, Employer, or where appropriate a client of Employer, may seek and
obtain injunctive relief against the breach or threatened breach of the
foregoing undertakings, in addition to any other legal remedies which may be
available. Employee further acknowledges and agrees that in the event of the
termination of employment with Employer, (ii) Employee’s experience and
capabilities are such that Employee can obtain employment in business activities
which are of a different or non-competing nature with his or her activities as
an employee of Employer and (iii) the enforcement of a remedy hereunder by way
of injunction shall not prevent Employee from earning a reasonable livelihood.
Employee further acknowledges and agrees that the covenants contained herein are
necessary for the protection of the Company’s legitimate business interests and
are reasonable in scope and content, and that Employee will, promptly upon the
request of Employer at any time, cause any subsequent employer to execute and
deliver to Employer a confidentiality and non-disclosure agreement in
substantially the form of Section 2 hereof and otherwise satisfactory to
Employer.

 

 

 

 

6. Enforceability. The provisions of this Agreement shall be enforceable
notwithstanding the existence of any claim or cause of action of Employee
against Employer whether predicated on this Agreement or otherwise.

 

7. Term. This Agreement shall commence on the date hereof and shall terminate
upon the termination of Employee’s employment for any reason.

 

8. Governing Law. The Agreement shall be construed in accordance with the laws
of the State of New York and any dispute under this Agreement will only be
brought in the state and federal courts located in the State of New York.

 

9. General. This Agreement contains the entire agreement of the Parties relating
to the subject matter hereof. This Agreement may be modified only by an
instrument in writing signed by both Parties hereto. Any notice to be given
under this Agreement shall be sufficient if it is in writing and is sent by
certified or registered mail to Employee at his residence address as the same
appears on the books and records of Employer or to Employer at its principal
office, attention of the President, or otherwise as directed by Employer, from
time to time. Non-compliance with any one paragraph of this Agreement shall not
have an effect on the validity of any other part of this Agreement. The
provisions of this Agreement relating to confidentiality or non-competition
shall survive the termination of employment, however caused.

 

[-signature page follows-]

 

 

 

 

IN WITNESS HEREOF, the undersigned execute this Agreement as of the date first
set forth above.

 

  EMPLOYER       WIZARD WORLD, INC.       By: /s/ John D, Maatta     John D.
Maatta     President & Chief Executive Officer         EMPLOYEE       /s/
Randall S. Malinoff    Randall S. Malinoff

 

 

 

 

